              Case 2:19-cv-00615-RAJ-MAT Document 5 Filed 05/24/19 Page 1 of 3




 1                                                      THE HONORABLE MARY ALICE THEILER
 2
 3
 4
 5
 6
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11                              WESTERN DISTRICT OF WASHINGTON
12                                        AT SEATTLE
13
14   CHRIS HUNICHEN, individually and on
15   behalf of all others similarly situated,           No. 2:19-cv-00615-MAT
16
17
              v.                                        NOTICE OF APPEARANCE
18
19
20   Atonomi LLC, a Delaware LLC, CENTRI
21   Technology, Inc., a Delaware Corporation,
22   Vaughan Emery, David
23   Fragale, Rob Strickland, Kyle Strickland,
24   Don DeLoach, Wayne Wisehart, Woody
25
     Benson, Michael Mackey,
26
27   James Salter, and Luis Paris,
28
29                          Defendants.
30
31
32
33   TO:      All Parties and Their Counsel of Record
34
35            PLEASE TAKE NOTICE of the appearance in this litigation of defendant Don DeLoach
36
37   by and through the undersigned counsel. Copies of all documents and pleadings with regard to
38
39   this litigation, with the exception of original process, are to be served on the undersigned
40
41   counsel.
42
43
44
45
46
47
48
49
50
51

                                                                                       Perkins Coie LLP
     NOTICE OF APPEARANCE (NO. 2:19-CV-00615) – 1                                 1201 Third Avenue, Suite 4900
                                                                                    Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     144490419.1                                                                       Fax: 206.359.9000
              Case 2:19-cv-00615-RAJ-MAT Document 5 Filed 05/24/19 Page 2 of 3




 1            DATED this 24th day of May, 2019.
 2
 3                                                s/ Sean C Knowles, WSBA No. 39893
 4                                                Sean C Knowles
 5                                                Perkins Coie LLP
 6                                                1201 Third Avenue, Suite 4900
 7                                                Seattle, WA 98101-3099
 8                                                Telephone: 206.359.8000
 9                                                Facsimile: 206.359.9000
10                                                E-mail: sknowles@perkinscoie.com
11
12                                                Attorneys for Defendant Don DeLoach
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51

                                                                             Perkins Coie LLP
     NOTICE OF APPEARANCE (NO. 2:19-CV-00615) – 2                       1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     144490419.1                                                             Fax: 206.359.9000
              Case 2:19-cv-00615-RAJ-MAT Document 5 Filed 05/24/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on May 24, 2019, I electronically filed the
 4
 5   foregoing NOTICE OF APPEARANCE with the Clerk of the Court using the CM/ECF system,
 6
 7   which will send notification of such filing to the following attorney(s) of record:
 8
 9   Joel B. Ard, WSBA # 40104                          Angus F. Ni, WSBA # 53828
10   Ard Law Group PLLC                                 AFN Law PLLC
11   P.O. Box 11633                                     506 2nd Ave, Suite 1400
12   Bainbridge Island, WA 98110                        Seattle, WA 98104
13   Attorneys for Plaintiff                            Attorneys for Plaintiff
14
15
16
17            DATED this 24th day of May, 2019.
18
19                                                       s/ Sean C Knowles, WSBA No. 39893_____
20                                                       Sean C Knowles
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51

                                                                                        Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                        1201 Third Avenue, Suite 4900
     (NO. 2:19-CV-00615) – 1                                                         Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     144490419.1                                                                        Fax: 206.359.9000
